Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


State of the Claims
Applicants reply dated December 15, 2021 amends claim 1, 18, and 20.  All other claims stand as previously presented.
Claims 1-20, drawn to an apparatus for producing microspheroidal glassy particles and to a system comprising the apparatus, stand as originally presented on December 18, 2020.  No claims have been cancelled or withdrawn from consideration.  In view of the forgoing, claims 1-20 are pending for prosecution on the merits.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-2, 4-9, 11-14, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Biscan (US 2007/0275335)

At the outset, the Examiner acknowledges Official convention regarding limitations drawn to the material or article worked by a claimed apparatus and to functional limitations within a claim directed to an apparatus.  The limitation, at claim 1, line 6, directed to the identity of the feedstock particles worked by the apparatus is acknowledged, however the instant limitation is understood to be directed to a material worked upon by the apparatus and therefore not construed to materially limit the structure of the claimed apparatus.  With respect to a material worked upon by a claimed apparatus and in accordance with MPEP 2115, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


1) a burner  (see figure 1, (B)) fueled by a flowing gas mixture comprising and oxidant gas and a combustible fuel (Page  3, right column, lines 29-35);
2) a melt chamber  (see figure 1, (C))  located proximate to the burner (see figure 1 and page 3, right column, lines 38-48);
3) a mechanism (see figure 1, (A))  configured to entrain solid particles in the flowing gas mixture (page 3, left column lines 28-42; page 3, right column, lines 19-35); and
4) a quench chamber  (see figure 1, (D))  wherein the solid feedstock particles are heated in a flame formed by the burner within the melt chamber (page 3, right column, lines 38-43) and the molten particles are cooled within the quench chamber (D) to form the microspheroidal glassy particles (page 3, right column, lines 43-58)


    PNG
    media_image1.png
    715
    577
    media_image1.png
    Greyscale



	Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert is however silent regarding the provision of a quench air injector configured to introduce quench air into the melt chamber between an outlet of the burner and a wall of the melt chamber as required by claim 1 at lines 8-9 .  Thus, it may be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”. 

Biscan (US 2007/0275335) is drawn to an apparatus for forming microspheres by passing a raw powder material through a burner flame and subsequently through  a quench chamber which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the Gilbert disclosure.  With reference to the instant figure 2 (See below), Biscan teaches ([0049]-[0052]) the melting chamber may comprise one or more annular buffer gas flow passages (214) located radially between the burner and the melting chamber side wall as a means to create a particle free boundary layer of buffer gas (237) adjacent to the wall.  Biscan teaches that the buffer gas (237) fluid may be preheated fluid (e.g. air) or non-preheated fluid ([0049]).  
 In view of the foregoing, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention, namely by inclusion of one or more quench air injector configured to introduce quench air into the melt chamber between an outlet of the burner and a wall of the melt chamber as required by claim 1 at lines 8-9.  One of ordinary skill in the art could have applied the known annular gas flow passages of Biscan to the base device of Gilbert and the results would have been predictable to one of ordinary skill in the art.  The rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art 

    PNG
    media_image2.png
    720
    515
    media_image2.png
    Greyscale

	To the extent that Applicant should argue that the Biscan quench air inlets are disposed downstream of the particle inlet in the combustion chamber, it is the Examiners assessment that the prior art teaches provision of the buffer gas inlets as a means to prevent collisions between newly formed particles and the walls of the combustion chamber (see [0049]).  The determination of an appropriate inlet location along the longitudinal direction of the combustion chamber would have fallen 

Regarding claim 2, see discussion of claim 1 wherein Gilbert teaches an air fired burner (page 3, right column, lines 19-35)
Regarding claim 4, see discussion of pneumatic particle feeder in the mechanism (A) at Page 3, right column 24-29.
Regarding claim 5, see Gilbert figure 1 which depicts separate combustion and quench chambers.
Regarding claim 6, see Gilbert at page 4, left column, lines 48-50 which teaches a single chamber for both melting and quenching the particles.
Regarding claim 7, see discussion of claim 1 above. Biscan teaches ([0049]-[0052]) the melting chamber may comprise one or more annular buffer gas flow passages (214) located between the burner and the melting chamber side wall as a means to create a particle free boundary layer of buffer gas (237) adjacent to the wall.
Regarding claim 8, see discussion of claim 7.  Biscan specifically teaches plural distribution rings for injecting an annular flow of gas into the melt chamber.
Regarding claim 9, Gilbert is silent regarding the materials of construction for the melt chamber and thus, the reference is silent regarding the requirement wherein the melt chamber comprises an inner refractory lining as required by the claim.  Biscan teaches that the inner walls of the apparatus may be constructed from “ceramics or other refractory material.  In view of Biscan, one of ordinary skill in 
Regarding claims 11-12, see Gilbert at figure 1, (15) and (24’), page 3, right column, lines 1-13 and page 4, left column, lines 45-62.  
Regarding claim 13, Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert teaches an embodiment wherein the chamber (C) may be made sufficiently tall so as to obviate the need for cooling coil (D) (page 4, left column, lines 45-62).  In the same passage, the reference notes that cooling air “may be admitted into space 24 at a plurality of points there along, whereby to control the combustion wall temperature at intermediate points”. 
It is therefore the Examiners understanding the Gilbert teaches provision of a distributor for distributing a cooling gas into the quench chamber and that this distributor may be located at plural locations along the height of the melt and quench chambers.  Although Gilbert does not expressly limit the position of the distributor to be located “between the melt and quench chamber” as required by the claim, such a provision would not patentably distinguish the claimed invention in view of the ordinary skill in the art at the time of the invention.  In the instant case, where the melt and quench chambers comprise sections of a same structure, designation of the demarcation between melt and quench chambers is largely arbitrary and dependent on the specific operating conditions.  Further, Gilbert teaches that the intent of providing several distributors along the length of the apparatus is to control the temperature distribution at intermediate points along the chamber length.  Thus, one skilled in the art would have been fully equipped to determine the appropriate locations for each of the cooling gas distributors and placement of a distributor generally between the melting and quench chambers would have constituted an obvious extension over the prior art of record at the time of the invention. 

Regarding claim 18, see discussion of claim 1.
Regarding claim 19, see discussion of claim 1 and 14.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) and Biscan (US 2007/0275335) as applied to claim 1 and in further view of Hagihara (US 2011/0135775).
	Regarding claim 3, Gilbert and Biscan teach or otherwise render obvious all that is recited in independent claim 1 as noted above.  Gilbert is however silent regarding the provision of liquid cooling loop fitted to the burner as required by the present claim.  
Hagihara (US 2011/0135775) is directed to a burner for production of inorganic spherodized particles which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant figure 1, Hagihara teaches that the burner nozzle is provided with a cooling water path (71) through which cooling water flow is formed inside the pipe to cool the burner itself ([0012],[0074]).  

    PNG
    media_image3.png
    325
    465
    media_image3.png
    Greyscale

In view of the foregoing, it is apparent that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art would have recognized the results of such a combination were predictable, namely the Gilbert apparatus comprising a suitably cooled nozzle structure.  The rationale to support the instant conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Further, one skilled in the art would have found reasonably motivation to pursue the instant combination/modification as a means to achieve predictable enhancements in burner service live due to a controlled and lowering the operating temperature resulting from the internal cooling feature

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) and Biscan (US 2007/0275335) as applied to claim 1 and in further view of Vukasovich (US 3,342,314)
	Regarding claim 10, G Gilbert and Biscan teach or otherwise render obvious all that is recited in independent claim 1 as noted above.  Gilbert teaches a pneumatic means (A) for entraining the powdered feedstock into a flowing gas mixture, however the reference is silent regarding the requirement wherein the means comprises a Venturi educator.   Thus, it may be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”. 
Vukasovich (US 3,341,314) discloses an apparatus for producing glassy spherical particles from a powdered feedstock by passing the powder through a burner flame which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant figure 1 (see below), Vukasovich teaches that the conduit between the feedstock hopper and the burner may comprise venturi educator  ((16),(14).  Vukasovich teaches that the venturi eductor advantageously assists in dispersion of the feed particles, preventing cullet powder from building up in the system, and minimizes the risk of improper air-gas mixtures (2:46-65).  

    PNG
    media_image4.png
    285
    629
    media_image4.png
    Greyscale

In view of Vukasovich, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention. One of ordinary skill in the art could have applied the known “improvement” technique of Vukasovich, namely provision of a Venturi educator for entraining feedstock powder in the flowing gas mixture, in the “base” apparatus of Gilbert and the .

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) and Biscan (US 2007/0275335) as applied to claim 1 and in further view of Neusy (US 4,894,081).
	Regarding claim 15, Gilbert and Biscan teach or otherwise render obvious all that is recited in independent claim 1 as noted above.  Gilbert teaches that exhaust gases leaving the quench chamber may be passed through a “separating means for removing suspended finely divided solids from gases” (page 3, right column, lines 58-64).  Gilbert notes that an electrostatic precipitator as a non-limiting example of such a separating means,  however the reference is silent regarding provision of a cyclone separator for collecting microspheroidal glassy particles as required by the claim. Thus, it may be said that the prior art contained a device which differed from the claimed device by the substitution of a centrifugal separator for the general separating means described by Gilbert.
Neusy (US 4,894,081) discloses an apparatus for producing spherical particles from a powdered feedstock by passing the same through a heated chamber which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant 

    PNG
    media_image5.png
    475
    391
    media_image5.png
    Greyscale

Regarding claim 16, Gilbert teaches that the feedstock powder may be pre-heated by recirculation of the coolant gases to the feedstock feeder (A) (See conduit (25) in figure 1).  Gilbert is however silent regarding recirculation of hot gases from the means for removing suspended finely divided solids from gases.  On this point, Neusy teaches that gases expelled from the cyclone separator 
Regarding claim 17, see discussion of claim 16.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) and Biscan (US 2007/0275335) as applied to claim 1 and in further view of Kilner (US 5,143,534).
Regarding claim 20, Gilbert and Biscan teach or otherwise render obvious all that is recited in independent claim 1 as noted above including, inter alia, a burner, melt chamber, and quench chamber as recited at lines 4-8.  Gilbert teaches (page 3, left column, lines 28-41) that the apparatus is fed powdered feedstock from a hopper (1), however the reference is silent regarding the requirement of a mill configured to decrease an average particle size of a particulate feedstock and form a powdered feedstock as recited at lines 2-3.  
Kilner (US 5,143,534) is directed to an apparatus for forming spherical particulate material from a powdered feedstock by directing the feedstock through the combustible gas of a burner and thereafter to a quench zone to cool the spherical particles which one of ordinary skill in the art would consider to be of particular relevance to the matter in Gilbert.  With reference to the instant figure 3, Kilner teaches that the apparatus comprises a hopper for delivering powdered feedstock to the melting zone of the apparatus. Kilner expressly teaches that “glass to be processed is first crushed and then sieved into size bands before loading into the hopper 37” (9:43-60).   
. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 17/128,404 dated December 21, 2020 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-16 of copending Application No. 17/128,404 dated December 21,2020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case, claim 15 recites an apparatus for producing microspheridal glassy particles comprising a burner, melt chamber, mechanism to entrain solid particles in a flowing gas mix, a quench chamber, and a cyclone separator in accordance with claims 1, 15, and 18.  The differences between the ‘404 claims and currently pending claims 2-14, 16-17, and 19-20 would have been obvious for one of ordinary skill in the art in view of the above cited prior art teachings as set forth in the grounds of rejection above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed December 15, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, 11-12, 14, and 18-19 under 35 U.S.C. 102 over Gilbert US (2,044,680) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In the claim amendments dated December 15, 2021, Applicant adds a new limitation to independent claim 1 requiring the structure of a quench air injector configured to introduce quench air into the melt chamber between an outlet of the burner and a wall of the melt chamber.  The instant limitation is similar to the scope of claim 7 which requires an annular gas flow passage located between the burner and the melt chamber. The United States patent application publication to Biscan (US 
Specifically regarging this matter, Applicants arguments directed against the teachings of  Gilbert in view of Biscan as set forth at pages 9 to 10 of the reply are addressed as follows:
At page 7 of the reply, applicant argues that Biscan does not teach an annular gas flow passage located between the burner and the melt chamber as required by claim 7.  Specifically, Applicant argues that Biscan introduces a buffer gas layer downstream of the burner inlet and therefore concludes that the reference does not teach a quench air injector configured to introduce quench air into the melt chamber at a location between an outlet of the burner and a wall of the melt chamber.  
In support of this position, Applicant points to figure 2 and paragraph [0049] of Biscan which states that “a flow comprising a buffer gas 237 (e.g. hot air/flue gas) may form a protective barrier layer that inhibits particles from contacting the wall of the furnace”.  Applicant however argues that Biscan does not show the burner in figure 2 nor does the passage describe the relationship between the burner and the buffer gas.  Applicant further points to the embodiments depicted in figures 12A, 12B and 15A of Biscan, noting that in these schematics, the burner is located at the entry point to the combustion chamber.  Returning to the embodiment of figure 2 of Biscan, Applicant asserts that in Biscan, the buffer gas inlet is “well downstream of the entrance to the combustion chamber” and therefore not located between the burner and combustion chamber wall.
In response, it is first respectfully noted that Biscan teaches plural buffer gas inlets (214) disposed radially between an inlet of the hot gas and solid particles and the outer wall(s) of the 
Notwithstanding the foregoing, it is the Examiners assessment that Biscan teaches introduction of a buffer gas for substantially the same reason as Applicant namely protecting inner refractory lining and preventing particles from sticking to the inner wall of the melt/quench chamber (see original Specification at [0150], [0159]).  One having no more than an ordinary level of skill in the art seeking to prevent adhesion/collision between newly formed particles and the combustion chamber wall would be fully equipped to determine the correct longitudinal position of such inlets along the length of the combustion chamber.  As such, positioning the buffer gas inlets in the same longitudinal plane as the outlet of the combustion burner would have constituted an obvious extension over the prior art of record for a skilled practitioner in the art seeking the goal of adhesion prevention shared both in the prior art and in the disclosed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The newly discovered reference to Kobayashi (US 6,504,073 ) teaches provision of cooling gas supoply holes on the ceiling of a combustion chamber which is the burner-installed surface (see figure 1, (3); 4:34-5:54).  

    PNG
    media_image6.png
    290
    468
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741